Exhibit 10.1

SECOND AMENDMENT AND RESTATEMENT OF
THE 2001 INCENTIVE AWARD PLAN OF
WATSON PHARMACEUTICALS, INC.

Watson Pharmaceuticals, Inc., a Nevada corporation, adopted the 2001 Incentive
Award Plan of Watson Pharmaceuticals, Inc. (the “Plan”), effective as of
February 12, 2001 (the “Effective Date”), for the benefit of its eligible
Employees, Consultants and Directors. The Plan was subsequently amended
effective as of May 16, 2001, May 19, 2003, and August 4, 2003, May 13, 2005,
and November 3, 2006.

The Plan is hereby amended and restated in its entirety to provide for certain
additional types of awards to eligible Employees, Consultants and Directors.
This amendment and restatement of the Plan is effective as of May 4, 2007,
subject to the approval of this amendment and restatement of the Plan by the
stockholders of the Company. Awards authorized under this amendment and
restatement of the Plan that were not authorized under the Plan (as in effect
prior to this amendment and restatement) shall not be granted unless and until
this amendment and restatement of the Plan is so approved. If this amendment and
restatement of the Plan is not so approved, this amendment and restatement of
the Plan shall be null and void and of no further force and effect, and the Plan
(as in effect prior to such amendment and restatement) shall continue in full
force and effect in accordance with the terms and conditions thereof.

The purposes of the Plan are as follows:

(1)           To provide an additional incentive for Directors, key Employees
and Consultants (as such terms are defined below) to further the growth,
development and financial success of the Company by personally benefiting
through the ownership of Company stock and/or rights which recognize such
growth, development and financial success.

(2)           To enable the Company to obtain and retain the services of
Directors, key Employees and Consultants considered essential to the long range
success of the Company by offering them an opportunity to own stock in the
Company and/or rights which will reflect the growth, development and financial
success of the Company.

ARTICLE I.
DEFINITIONS

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

1.1.          “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided herein. With reference to the
administration of the Plan with respect to Awards granted to Independent
Directors, the term “Administrator” shall refer to the Board. With reference to
the administration of the Plan with respect to any other Award, the term
“Administrator” shall refer to the Committee unless the Board has assumed the
authority for administration of the Plan generally as provided in Section 11.1.
With reference to the duties of the Committee under the Plan which have been
delegated to one or more persons pursuant to Section 11.5, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation.

1.2.          “Award” shall mean an Option, a Restricted Stock award, a
Restricted Stock Unit award, a Dividend Equivalents award, a Deferred Stock
award, a Stock Payment award or a Stock Appreciation Right, which may be awarded
or granted under the Plan (collectively, “Awards”).


--------------------------------------------------------------------------------


1.3.          “Award Agreement” shall mean a written agreement executed by an
authorized officer of the Company and the Holder which shall contain such terms
and conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

1.4.          “Award Limit” shall mean five hundred thousand (500,000) shares of
Common Stock, as adjusted pursuant to Section 12.3; provided, however, that each
share of Common Stock subject to an Award shall be counted as one share against
the Award Limit.

1.5.          “Board” shall mean the Board of Directors of the Company.

1.6.          “Change in Control” shall mean the occurrence of any of the
following:

(a)           a sale of assets representing fifty percent (50%) or more of the
net book value and of the fair market value of the Company’s consolidated assets
(in a single transaction or in a series of related transactions);

(b)           a liquidation or dissolution of the Company;

(c)           a merger or consolidation involving the Company or any subsidiary
of the Company after the completion of which: (i) in the case of a merger (other
than a triangular merger) or a consolidation involving the Company, the
stockholders of the Company immediately prior to the completion of such merger
or consolidation beneficially own (within the meaning of Rule 13d-3 promulgated
under the Exchange Act, or comparable successor rules), directly or indirectly,
outstanding voting securities representing less than sixty percent (60%) of the
combined voting power of the surviving entity in such merger or consolidation,
and (ii) in the case of a triangular merger involving the Company or a
subsidiary of the Company, the stockholders of the Company immediately prior to
the completion of such merger beneficially own (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rules), directly or
indirectly, outstanding voting securities representing less than sixty percent
(60%) of the combined voting power of the surviving entity in such merger and
less than sixty percent (60%) of the combined voting power of the parent of the
surviving entity in such merger;

(d)           an acquisition by any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act or any comparable
successor provisions), other than any employee benefit plan, or related trust,
sponsored or maintained by the Company or an affiliate of the Company and other
than in a merger or consolidation of the type referred to in subsection (c), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rules) of outstanding voting securities of
the Company representing more than thirty percent (30%) of the combined voting
power of the Company (in a single transaction or series of related
transactions); or

(e)           in the event that the individuals who, as of the Effective Date,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least fifty percent (50%) of the Board; provided, that if the
election, or nomination for election by the Company’s stockholders, of any new
member of the Board is approved by a vote of at least fifty percent (50%) of the
Incumbent Board, such new member of the Board shall be considered as a member of
the Incumbent Board.

1.7.          “Code” shall mean the Internal Revenue Code of 1986, as amended.

1.8.          “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in
Section 11.1.

1.9.          “Common Stock” shall mean the common stock of the Company, par
value $0.0033 per share.

1.10.        “Company” shall mean Watson Pharmaceuticals, Inc., a Nevada
corporation.

-2-


--------------------------------------------------------------------------------


1.11.        “Consultant” shall mean any consultant or adviser if: (a) the
consultant or adviser renders bona fide services to the Company; (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and
(c) the consultant or adviser is a natural person who has contracted directly
with the Company to render such services.

1.12.        “Deferred Stock” shall mean rights to receive Common Stock awarded
under Section 8.4 of the Plan.

1.13.        “Director” shall mean a member of the Board.

1.14.        “Dividend Equivalent” shall mean a right to receive the equivalent
value (in cash or Common Stock) of dividends paid on Common Stock, awarded under
Section 8.2 of the Plan.

1.15.        “DRO” shall mean a domestic relations order as defined by the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended,
or the rules thereunder.

1.16.        “Employee” shall mean any officer or other employee (as defined in
accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.

1.17.        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

1.18.        “Fair Market Value” means, as of any date, the value of a share of
Common Stock determined as follows:

(a)           If the Common Stock is listed on any established stock exchange
(such as the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ
Global Select Market) or any national market system, including without
limitation any market system of The NASDAQ Stock Market, the value of a share of
Common Stock shall be the closing sales price for a share of Common Stock as
quoted on such exchange or system for such date, or if there is no closing sales
price for a share of Common Stock on the date in question, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(b)           If the Common Stock is regularly quoted by a recognized securities
dealer but closing sales prices are not reported, the value of a share of Common
Stock shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a share of Common Stock on the
date in question, the high bid and low asked prices for a share of Common Stock
on the last preceding date for which such information exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable; or

(c)           If the Common Stock is neither listed on an established stock
exchange or a national market system nor regularly quoted by a recognized
securities dealer, the value of a share of Common Stock shall be established by
the Administrator in good faith.

1.19.        “Holder” shall mean a person who has been granted or awarded an
Award.

1.20.        “Incentive Stock Option” shall mean an option which conforms to the
applicable provisions of Section 422 of the Code and which is designated as an
Incentive Stock Option by the Administrator.

1.21.        “Independent Director” shall mean a member of the Board who is not
an Employee.

1.22.        “Full Value Award” shall mean any Award other than an Option or
Stock Appreciation Right.

1.23.        “Non-Qualified Stock Option” shall mean an Option which is not
designated as an Incentive Stock Option by the Administrator.

-3-


--------------------------------------------------------------------------------


1.24.        “Option” shall mean a stock option granted under Article IV of the
Plan. An Option granted under the Plan shall, as determined by the
Administrator, be either a Non-Qualified Stock Option or an Incentive Stock
Option; provided, however, that Options granted to Independent Directors and
Consultants shall be Non-Qualified Stock Options.

1.25.        “Performance Criteria” shall mean any one or more of the following
business criteria with respect to the Company, any Subsidiary or any division or
operating unit thereof: (a) revenue or sales, (b) net income, (c) pre-tax
income, (d) operating income, (e) cash flow, (f) earnings per share, (g) return
on equity, (h) return on invested capital or assets, (i) cost reductions or
savings, (j) funds from operations, (k) appreciation in the Fair Market Value of
Common Stock, or (l) earnings before any one or more of the following:
(i) interest, (ii) taxes, (iii) depreciation or (iv) amortization, each as
determined in accordance with generally accepted accounting principles.

1.26.        “Plan” shall mean the 2001 Incentive Award Plan of Watson
Pharmaceuticals, Inc., as amended.

1.27.        “Restricted Stock” shall mean Common Stock awarded under
Article VII of the Plan.

1.28.        “Restricted Stock Units” shall mean rights to receive Common Stock
awarded under Section 8.5 of the Plan.

1.29.        “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange
Act, as such Rule may be amended from time to time.

1.30.        “Section 162(m) Participant” shall mean any key Employee designated
by the Administrator as a key Employee whose compensation for the fiscal year in
which the key Employee is so designated or a future fiscal year may be subject
to the limit on deductible compensation imposed by Section 162(m) of the Code.

1.31.        “Securities Act” shall mean the Securities Act of 1933, as amended.

1.32.        “Stock Appreciation Right” shall mean a stock appreciation right
granted under Article IX of the Plan.

1.33.        “Stock Payment” shall mean: (a) a payment in the form of shares of
Common Stock, or (b) an option or other right to purchase shares of Common
Stock, as part of a deferred compensation arrangement, made in lieu of all or
any portion of the compensation, including without limitation, salary, bonuses
and commissions, that otherwise would become payable to a key Employee,
Independent Director or Consultant in cash, awarded under Section 8.3 of the
Plan.

1.34.        “Subsidiary” shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

1.35.        “Substitute Award” shall mean an Option granted under this Plan
upon the assumption of, or in substitution for, outstanding equity awards
previously granted by a company or other entity in connection with a corporate
transaction, such as a merger, combination, consolidation or acquisition of
property or stock; provided, however, that in no event shall the term
“Substitute Award” be construed to refer to an award made in connection with the
cancellation and repricing of an Option.

1.36.        “Termination of Consultancy” shall mean the time when the
engagement of a Holder as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death or retirement, but excluding
terminations where there is a simultaneous commencement of employment with the
Company or any Subsidiary, or any parent thereof. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Consultancy, including, but not by way of limitation,
the question of whether a Termination of Consultancy resulted from a discharge
for good cause, and all questions of

-4-


--------------------------------------------------------------------------------


whether a particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

1.37.        “Termination of Directorship” shall mean the time when a Holder who
is an Independent Director ceases to be a Director for any reason, including,
but not by way of limitation, a termination by resignation, removal, failure to
be elected, death or retirement. The Board, in its sole and absolute discretion,
shall determine the effect of all matters and questions relating to Termination
of Directorship with respect to Independent Directors.

1.38.        “Termination of Employment” shall mean the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of a Holder by the Company or
any Subsidiary, or any parent thereof, (b) at the discretion of the
Administrator, terminations which result in a temporary severance of the
employee-employer relationship, and (c) at the discretion of the Administrator,
terminations which are followed by the simultaneous establishment of a
consulting relationship by the Company or a Subsidiary, or any parent thereof,
with the former employee. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Employment, including, but not by way of limitation, the question of whether a
Termination of Employment resulted from a discharge for good cause, and all
questions of whether a particular leave of absence constitutes a Termination of
Employment; provided, however, that, with respect to Incentive Stock Options,
unless otherwise determined by the Administrator in its discretion, a leave of
absence, change in status from an employee to an independent contractor or other
change in the employee-employer relationship shall constitute a Termination of
Employment if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purposes of Section 422(a)(2) of
the Code and the then applicable regulations and revenue rulings under said
Section.

ARTICLE II.
SHARES SUBJECT TO PLAN

2.1.          Shares Subject to Plan.

(a)           The shares of stock subject to Awards shall be Common Stock. 
Subject to adjustment as provided in Section 12.3, the aggregate number of such
shares of Common Stock which may be issued pursuant to Awards under the Plan
shall not exceed 19,728,333 shares.  The shares of Common Stock issuable upon
exercise of such Options or rights or upon any such Awards may be either
previously authorized but unissued shares or treasury shares.  The aggregate
number of shares of Common Stock available for issuance under the Plan pursuant
to this Section 2.1 shall be reduced by two shares for each share of Common
Stock delivered in settlement of any Full Value Award.

(b)           The maximum number of shares which may be subject to Awards
granted under the Plan to any individual in any fiscal year of the Company shall
not exceed the Award Limit.  To the extent required by Section 162(m) of the
Code, shares subject to Awards which are canceled continue to be counted against
the Award Limit.

2.2.          Add-Back of Options and Other Rights.   If any Option, or other
right to acquire shares of Common Stock under any other Award under the Plan,
expires or is canceled without having been fully exercised, the number of shares
subject to such Option or other right but as to which such Option or other right
was not exercised prior to its expiration, cancellation or exercise may again be
optioned, granted or

-5-


--------------------------------------------------------------------------------


awarded hereunder, subject to the limitations of Section 2.1; provided, however,
that the number of shares that shall again be available for the grant of an
Award pursuant to the Plan shall be increased by two shares for each share of
Common Stock subject to a Full Value Award at the time such Full Value Award
terminates, expires, lapses or is forfeited for any reason. Furthermore, any
shares subject to Awards which are adjusted pursuant to Section 12.3 and become
exercisable with respect to shares of stock of another corporation shall be
considered cancelled and may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1. If any shares of Restricted Stock are
surrendered by the Holder or repurchased by the Company pursuant to Section 7.4
or 7.5 hereof, such shares may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1. To the extent exercised, the full
number of shares subject to an Option or Stock Appreciation Right shall be
counted for purposes of calculating the aggregate number of shares of Common
Stock available for issuance under the Plan as set forth in Section 2.1(a) and
for purposes of calculating the share limitation set forth in Section 2.1(b),
regardless of the actual number of shares issued or transferred upon any net
exercise of an Option (in which Common Stock is withheld to satisfy the exercise
price or taxes) or upon exercise of any Stock Appreciation Right for Common
Stock or cash. Notwithstanding the provisions of this Section 2.2, no shares of
Common Stock may again be optioned, granted or awarded if such action would
cause an Incentive Stock Option to fail to qualify as an incentive stock option
under Section 422 of the Code.

ARTICLE III.
GRANTING OF AWARDS

3.1.          Award Agreement.   Each Award shall be evidenced by an Award
Agreement. Award Agreements evidencing Awards intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 162(m) of the Code. Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 422 of the Code.

3.2.          Provisions Applicable to Section 162(m) Participants.

(a)           The Committee, in its discretion, may determine whether an Award
is to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code.

(b)           Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to a Section 162(m) Participant, including a
Restricted Stock award, a Restricted Stock Unit award, a Dividend Equivalent
award, a Deferred Stock award or a Stock Payment award, the restrictions with
respect to which lapse upon the attainment of performance goals which are
related to one or more of the Performance Criteria and any Award described in
Article VIII that vests or becomes exercisable or payable upon the attainment of
performance goals which are related to one or more of the Performance Criteria.

(c)           To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Articles VII and VIII which may be granted to one or
more Section 162(m) Participants, no later than ninety (90) days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Section 162(m) Participants, (ii) select the Performance Criteria
applicable to the fiscal year or other designated fiscal period or period of
service, (iii) establish the various performance targets, in terms of an
objective formula or standard, and amounts of such Awards, as applicable, which
may be earned for such fiscal year or other designated fiscal period or period
of service, and (iv) specify the relationship between Performance Criteria and
the performance targets and the amounts of such Awards, as applicable, to be
earned by

-6-


--------------------------------------------------------------------------------


each Section 162(m) Participant for such fiscal year or other designated fiscal
period or period of service. Following the completion of each fiscal year or
other designated fiscal period or period of service, the Committee shall certify
in writing whether the applicable performance targets have been achieved for
such fiscal year or other designated fiscal period or period of service. In
determining the amount earned by a Section 162(m) Participant, the Committee
shall have the right to reduce (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the fiscal year or other designated fiscal period or period of
service.

(d)           Furthermore, notwithstanding any other provision of the Plan, any
Award which is granted to a Section 162(m) Participant and is intended to
qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as performance-based compensation as
described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

3.3.          Limitations Applicable to Section 16 Persons.   Notwithstanding
any other provision of the Plan, the Plan, and any Award granted or awarded to
any individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

3.4.          Consideration.   In consideration of the granting of an Award
under the Plan, the Holder shall agree, in the Award Agreement, to remain in the
employ of (or to consult for or to serve as an Independent Director of, as
applicable) the Company or any Subsidiary for a period of at least one year (or
such shorter period as may be fixed in the Award Agreement or by action of the
Administrator following grant of the Award) after the Award is granted (or, in
the case of an Independent Director, until the next annual meeting of
stockholders of the Company).

3.5.          At-Will Employment.   Nothing in the Plan or in any Award
Agreement hereunder shall confer upon any Holder any right to continue in the
employ of, or as a Consultant for, the Company or any Subsidiary, or as a
Director of the Company, or shall interfere with or restrict in any way the
rights of the Company and any Subsidiary, which are hereby expressly reserved,
to discharge any Holder at any time for any reason whatsoever, with or without
cause, except to the extent expressly provided otherwise in a written employment
agreement between the Holder and the Company and any Subsidiary.

ARTICLE IV.
GRANTING OF OPTIONS TO EMPLOYEES,
CONSULTANTS AND INDEPENDENT DIRECTORS

4.1.          Eligibility.   Any Employee or Consultant selected by the
Administrator pursuant to Section 4.4(a)(i) shall be eligible to be granted an
Option. Each Independent Director of the Company shall be eligible to be granted
Options at the times and in the manner set forth in Section 4.5.

4.2.          Disqualification for Stock Ownership.   No person may be granted
an Incentive Stock Option under the Plan if such person, at the time the
Incentive Stock Option is granted, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any then
existing Subsidiary or parent corporation (within the meaning of Section 422 of
the Code) unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code.

-7-


--------------------------------------------------------------------------------


4.3.          Qualification of Incentive Stock Options.   No Incentive Stock
Option shall be granted to any person who is not an Employee.

4.4.          Granting of Options to Employees and Consultants.

(a)           The Administrator shall from time to time, in its absolute
discretion, and, subject to applicable limitations of the Plan:

(i)            Determine which Employees are key Employees and select from among
the key Employees or Consultants (including Employees or Consultants who have
previously received Awards under the Plan) such of them as in its opinion should
be granted Options;

(ii)           Subject to the Award Limit, determine the number of shares to be
subject to such Options granted to the selected key Employees or Consultants;

(iii)          Subject to Section 4.3, determine whether such Options are to be
Incentive Stock Options or Non-Qualified Stock Options and whether such Options
are to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code; and

(iv)          Determine the terms and conditions of such Options, consistent
with the Plan; provided, however, that the terms and conditions of Options
intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code shall include, but not be limited to, such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.

(b)           Upon the selection of a key Employee or Consultant to be granted
an Option, the Administrator shall instruct the Secretary of the Company to
issue the Option and may impose such conditions on the grant of the Option as it
deems appropriate.

(c)           Any Incentive Stock Option granted under the Plan may be modified
by the Administrator, with the consent of the Holder, to disqualify such Option
from treatment as an “incentive stock option” under Section 422 of the Code.

4.5.          Granting of Options to Independent Directors.   The Board shall
from time to time, in its absolute discretion, and subject to applicable
limitations of the Plan:

(a)           Select from among the Independent Directors (including Independent
Directors who have previously received Options under the Plan) such of them as
in its opinion should be granted Options;

(b)           Subject to the Award Limit, determine the number of shares to be
subject to such Options granted to the selected Independent Directors; and

(c)           Determine the terms and conditions of such Options, consistent
with the Plan.

All the foregoing Option grants authorized by this Section 4.5 are subject to
stockholder approval of the Plan.

4.6.          Options in Lieu of Cash Compensation.   Options may be granted
under the Plan to Employees and Consultants in lieu of cash bonuses which would
otherwise be payable to such Employees and Consultants, and to Independent
Directors in lieu of directors’ fees which would otherwise be payable to such
Independent Directors, pursuant to such policies which may be adopted by the
Administrator from time to time.

-8-


--------------------------------------------------------------------------------


ARTICLE V.
TERMS OF OPTIONS

5.1.          Option Price.   The price per share of the shares subject to each
Option granted to Employees, Independent Directors and Consultants shall be set
by the Administrator; provided, however, that:

(a)           In the case of Options intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code, such price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date the Option is granted;

(b)           In the case of Incentive Stock Options such price shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the date
the Option is granted (or the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code);

(c)           In the case of Incentive Stock Options granted to an individual
then owning (within the meaning of Section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of stock of the Company or any
Subsidiary or parent corporation thereof (within the meaning of Section 422 of
the Code), such price shall not be less than 110% of the Fair Market Value of a
share of Common Stock on the date the Option is granted (or the date the Option
is modified, extended or renewed for purposes of Section 424(h) of the Code);
and

(d)           In the case of Non-Qualified Stock Options, such price shall not
be less than 100% of the Fair Market Value of a share of Common Stock on the
date the Option is granted.

5.2.          Option Term.   The term of an Option granted to an Employee,
Independent Director or Consultant shall be set by the Administrator in its
discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Option is granted, or five (5) years from the date
the Option is granted if the Option is an Incentive Stock Option granted to an
individual then owning (within the meaning of Section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary Corporation or parent corporation thereof (as defined
in Section 424(e) of the Code). Except as limited by requirements of Section 422
of the Code and regulations and rulings thereunder applicable to Incentive Stock
Options, the Administrator may extend the term of any outstanding Option in
connection with any Termination of Employment, Termination of Directorship or
Termination of Consultancy of the Holder, or amend any other term or condition
of such Option relating to such a Termination of Employment, Termination of
Directorship or Termination of Consultancy.

5.3.          Option Vesting.

(a)           The period during which the right to exercise, in whole or in
part, an Option granted to an Employee, Independent Director or a Consultant
vests in the Holder shall be set by the Administrator and the Administrator may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted; provided, however, that, unless the
Administrator otherwise provides in the terms of the Award Agreement or
otherwise, no Option shall be exercisable by any Holder who is then subject to
Section 16 of the Exchange Act within the period ending six months and one day
after the date the Option is granted. At any time after grant of an Option, the
Administrator may, in its sole and absolute discretion and subject to whatever
terms and conditions it selects, accelerate the period during which an Option
granted to an Employee, Independent Director or Consultant vests.

(b)           No portion of an Option granted to an Employee, Independent
Director or Consultant which is unexercisable at Termination of Employment,
Termination of Directorship or Termination of Consultancy, as applicable, shall
thereafter become exercisable, except as may be otherwise provided

-9-


--------------------------------------------------------------------------------


by the Administrator either in the Award Agreement or by action of the
Administrator following the grant of the Option.

(c)           To the extent that the aggregate fair market value of stock with
respect to which “incentive stock options” (within the meaning of Section 422 of
the Code, but without regard to Section 422(d) of the Code) are exercisable for
the first time by a Holder during any calendar year under the Plan, and all
other plans of the Company and any Subsidiary or parent corporation thereof,
within the meaning of Section 424 of the Code, exceeds $100,000, the Options
shall be treated as Non-Qualified Stock Options to the extent required by
Section 422 of the Code. The rule set forth in the preceding sentence shall be
applied by taking Options and other “incentive stock options” into account in
the order in which they were granted. For purposes of this Section 5.3(c), the
fair market value of stock shall be determined as of the time the Option or
other “incentive stock options” with respect to such stock is granted.

5.4.          Substitute Awards.   Notwithstanding the foregoing provisions of
this Article V to the contrary, in the case of an Option that is a Substitute
Award, the price per share of the shares subject to such Option may be less than
the Fair Market Value per share on the date of grant, provided, that the excess
of:  (a) the aggregate Fair Market Value (as of the date such Substitute Award
is granted) of the shares subject to the Substitute Award, over (b) the
aggregate exercise price thereof, does not exceed the excess of:  (c) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Committee) of the shares of the predecessor entity that were
subject to the grant assumed or substituted for by the Company, over (d) the
aggregate exercise price of such shares.

5.5.          Substitution of Stock Appreciation Rights.   The Administrator may
provide in the Award Agreement evidencing the grant of an Option that the
Administrator, in its sole discretion, shall have the right to substitute a
Stock Appreciation Right for such Option at any time prior to or upon exercise
of such Option, subject to the provisions of Section 9.2; provided, that such
Stock Appreciation Right shall be exercisable with respect to the same number of
shares of Common Stock for which such substituted Option would have been
exercisable and at the Option exercise price per share.

ARTICLE VI.
EXERCISE OF OPTIONS

6.1.          Partial Exercise.   An exercisable Option may be exercised in
whole or in part. However, an Option shall not be exercisable with respect to
fractional shares and the Administrator may require that, by the terms of the
Option, a partial exercise be with respect to a minimum number of shares.

6.2.          Manner of Exercise.   All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company, or such other person or entity designated by the Board, or his,
her or its office, as applicable:

(a)           A written notice complying with the applicable rules established
by the Administrator stating that the Option, or a portion thereof, is
exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;

(b)           Such representations and documents as the Administrator, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal or state
securities laws or regulations. The Administrator may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;

-10-


--------------------------------------------------------------------------------


(c)           In the event that the Option shall be exercised pursuant to
Section 12.1 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option; and

(d)           Full cash payment to the Secretary of the Company for the shares
with respect to which the Option, or portion thereof, is exercised. However, the
Administrator may, in its discretion, (i)  allow payment, in whole or in part,
through the delivery of shares of Common Stock which have been owned by the
Holder for at least six months, duly endorsed for transfer to the Company with a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; (ii) allow payment, in whole or in
part, through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iii) allow payment, in whole or in part, through the delivery of
property of any kind which constitutes good and valuable consideration;
(iv) allow payment, in whole or in part, through the delivery of a notice that
the Holder has placed a market sell order with a broker with respect to shares
of Common Stock then issuable upon exercise of the Option, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company in satisfaction of the Option exercise price, provided, that payment
of such proceeds is then made to the Company upon settlement of such sale; or
(v) allow payment through any combination of the consideration provided in the
foregoing paragraphs (i), (ii), (iii) and (iv); provided, however, that the
payment in the manner prescribed in the preceding paragraphs shall not be
permitted to the extent that the Administrator determines that payment in such
manner shall result in an extension or maintenance of credit, an arrangement for
the extension of credit, or a renewal or an extension of credit in the form of a
personal loan to or for any Director or executive officer of the Company that is
prohibited by Section 13(k) of the Exchange Act or other applicable law.

6.3.          Conditions to Issuance of Stock Certificates.   The Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

(a)           The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;

(b)           The completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

(d)           The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may establish from time to time for reasons
of administrative convenience; and

(e)           The receipt by the Company of full payment for such shares,
including payment of any applicable withholding tax, which in the discretion of
the Administrator may be in the form of consideration used by the Holder to pay
for such shares under Section 6.2(d).

6.4.          Rights as Stockholders.   Holders shall not be, nor have any of
the rights or privileges of, stockholders of the Company in respect of any
shares purchasable upon the exercise of any part of an Option unless and until
certificates representing such shares have been issued by the Company to such
Holders.

-11-


--------------------------------------------------------------------------------


6.5.          Ownership and Transfer Restrictions.   The Administrator, in its
absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate. Any such restriction shall be set forth in the respective
Award Agreement and may be referred to on the certificates evidencing such
shares. The Holder shall give the Company prompt notice of any disposition of
shares of Common Stock acquired by exercise of an Incentive Stock Option within
(a) two years from the date of granting (including the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code) such
Option to such Holder, or (b) one year after the transfer of such shares to such
Holder.

6.6.          Additional Limitations on Exercise of Options.   Holders may be
required to comply with any timing or other restrictions with respect to the
settlement or exercise of an Option, including a window-period limitation, as
may be imposed in the discretion of the Administrator.

ARTICLE VII.
AWARD OF RESTRICTED STOCK

7.1.          Eligibility.   Subject to the Award Limit, Restricted Stock may be
awarded to any Employee whom the Administrator determines is a key Employee, or
any Independent Director or any Consultant, whom the Administrator determines
should receive such an Award.

7.2.          Award of Restricted Stock.

(a)           The Administrator may from time to time, in its absolute
discretion:

(i)            Determine which Employees are key Employees, and select from
among the key Employees, Independent Directors or Consultants (including
Employees, Independent Directors or Consultants who have previously received
other Awards under the Plan) such of them as in its opinion should be awarded
Restricted Stock; and

(ii)           Determine the purchase price, if any, and other terms and
conditions applicable to such Restricted Stock, consistent with the Plan.

(b)           The Administrator shall establish the purchase price, if any, and
form of payment for Restricted Stock; provided, however, that such purchase
price shall be no less than the par value of the Common Stock to be purchased,
unless otherwise permitted by applicable state law. In all cases, legal
consideration shall be required for each issuance of Restricted Stock.

(c)           Upon the selection of an Employee, Independent Director or
Consultant to be awarded Restricted Stock, the Administrator shall instruct the
Secretary of the Company to issue such Restricted Stock and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

7.3.          Rights as Stockholders.   Subject to Section 7.4, upon delivery of
the shares of Restricted Stock to the escrow holder pursuant to Section 7.7, the
Holder shall have, unless otherwise provided by the Administrator, all the
rights of a stockholder with respect to said shares, subject to the restrictions
in his or her Award Agreement, including the right to receive all dividends and
other distributions paid or made with respect to the shares; provided, however,
that, in the discretion of the Administrator, any dividends or distributions
with respect to the Common Stock shall be subject to the restrictions set forth
in Section 7.4.

7.4.          Restriction.   All shares of Restricted Stock issued under the
Plan (including any shares received by Holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Administrator shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment,
directorship or consultancy with the Company, or any Subsidiary, or any parent
thereof, Company

-12-


--------------------------------------------------------------------------------


performance and individual performance, or any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Administrator; provided, however, that, unless the Administrator otherwise
provides in the terms of the Award Agreement or otherwise, no share of
Restricted Stock granted to a person subject to Section 16 of the Exchange Act
shall be sold, assigned or otherwise transferred until at least six months and
one day have elapsed from the date on which the Restricted Stock was issued;
and, provided, further, that, except with respect to shares of Restricted Stock
granted to Section 162(m) Participants, by action taken after the Restricted
Stock is issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, remove any or all of the restrictions imposed by
the terms of the Award Agreement. Restricted Stock may not be sold or encumbered
until all restrictions are terminated or expire. If no consideration was paid by
the Holder upon issuance, a Holder’s rights in unvested Restricted Stock shall
lapse, and such Restricted Stock shall be surrendered to the Company without
consideration, upon Termination of Employment, Termination of Directorship, or
Termination of Consultancy, as applicable; provided, however, that the
Administrator in its sole and absolute discretion may provide that such rights
shall not lapse in the event of a Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable, following a “change
of ownership or control” (within the meaning of Treasury Regulation
Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the Company or
because of the Holder’s death or disability; and, provided, further, except with
respect to shares of Restricted Stock granted to Section 162(m) Participants
that is intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code, the Administrator in its sole and absolute
discretion may provide that no such lapse or surrender shall occur in the event
of a Termination of Employment, Termination of Directorship, or Termination of
Consultancy,  as applicable, without cause or following any Change in Control or
because of the Holder’s retirement, or otherwise.

7.5.          Repurchase of Restricted Stock.   The Administrator shall provide
in the terms of each individual Award Agreement that the Company shall have the
right to repurchase from the Holder the Restricted Stock then subject to
restrictions under the Award Agreement immediately upon a Termination of
Employment, Termination of Directorship, or Termination of Consultancy, as
applicable, at a cash price per share equal to the price paid by the Holder for
such Restricted Stock; provided, however, that the Administrator in its sole and
absolute discretion may provide that no such right of repurchase shall exist in
the event of a Termination of Employment, Termination of Directorship or
Termination of Consultancy, as applicable, following a “change of ownership or
control” (within the meaning of Treasury Regulation Section 1.162-27(e)(2)(v) or
any successor regulation thereto) of the Company or because of the Holder’s
death or disability; and, provided, further, that, except with respect to shares
of Restricted Stock granted to Section 162(m) Participants that is intended to
qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code, the Administrator in its sole and absolute
discretion may provide that no such right of repurchase shall exist in the event
of a Termination of Employment, Termination of Directorship, or Termination of
Consultancy, as applicable, without cause or following any Change in Control or
because of the Holder’s retirement, or otherwise.

7.6.          Escrow.   The Secretary of the Company or such other escrow holder
as the Administrator may appoint shall retain physical custody of each
certificate representing Restricted Stock until all of the restrictions imposed
under the Award Agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.

7.7.          Legend.   In order to enforce the restrictions imposed upon shares
of Restricted Stock hereunder, the Administrator shall cause a legend or legends
to be placed on certificates representing all shares of Restricted Stock that
are still subject to restrictions under Award Agreements, which legend or
legends shall make appropriate reference to the conditions imposed thereby.

7.8.          Section 83(b) Election.   If a Holder makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to the Restricted Stock as of the date of transfer of

-13-


--------------------------------------------------------------------------------


the Restricted Stock rather than as of the date or dates upon which the Holder
would otherwise be taxable under Section 83(a) of the Code, the Holder shall
deliver a copy of such election to the Company immediately after filing such
election with the Internal Revenue Service.

ARTICLE VIII.
DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS,
RESTRICTED STOCK UNITS

8.1.          Eligibility.   Subject to the Award Limit, one or more Dividend
Equivalent awards, Deferred Stock awards, Stock Payment awards, and/or
Restricted Stock Unit awards may be granted to any Employee whom the
Administrator determines is a key Employee, or any Independent Director or any
Consultant, whom the Administrator determines should receive such an Award.

8.2.          Dividend Equivalents.

(a)           Any key Employee, Independent Director or Consultant selected by
the Administrator may be granted Dividend Equivalents based on the dividends
declared on the Common Stock, to be credited as of dividend payment dates,
during the period between the date a Stock Appreciation Right, Deferred Stock
award, or Restricted Stock Unit award is granted, and the date such Stock
Appreciation Right, Deferred Stock award, or Restricted Stock Unit award vests,
is exercised, is distributed, terminates or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator.

(b)           Any Holder of an Option who is an Employee, Independent Director
or Consultant selected by the Administrator may be granted Dividend Equivalents
based on the dividends declared on the Common Stock, to be credited as of
dividend payment dates, during the period between the date an Option is granted,
and the date such Option vests, is exercised, terminates or expires, as
determined by the Administrator. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Administrator.

(c)           Dividend Equivalents granted with respect to Options intended to
be qualified performance-based compensation for purposes of Section 162(m) of
the Code shall be payable, with respect to pre-exercise periods, regardless of
whether such Option is subsequently exercised.

8.3.          Stock Payments.   Any key Employee, Independent Director or
Consultant selected by the Administrator may receive Stock Payments in the
manner determined from time to time by the Administrator. The number of shares
shall be determined by the Administrator and may be based upon the Performance
Criteria or other specific performance criteria determined appropriate by the
Administrator, determined on the date such Stock Payment is made or on any date
thereafter.

8.4.          Deferred Stock.   Any key Employee, Independent Director or
Consultant selected by the Administrator may be granted an award of Deferred
Stock in the manner determined from time to time by the Administrator. The
number of shares of Deferred Stock shall be determined by the Administrator and
may be based upon the Performance Criteria or other specific performance
criteria determined to be appropriate by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Common Stock underlying a Deferred Stock award shall not be
issued until the Deferred Stock award shall have vested, pursuant to a vesting
schedule or performance criteria set by the Administrator. The Administrator
shall specify the distribution dates applicable to each Deferred Stock award
which shall be no earlier than the vesting dates or events of the award and may
be determined at the election of the Employee, Independent Director or
Consultant. Unless otherwise provided by the Administrator, a Holder of Deferred
Stock shall have no rights as a Company stockholder

-14-


--------------------------------------------------------------------------------


with respect to such Deferred Stock until such time as the Award has vested and
the Common Stock underlying the Award has been issued.

8.5.          Restricted Stock Units.   Any key Employee, Independent Director
or Consultant selected by the Administrator may be granted an award of
Restricted Stock Units in the manner determined from time to time by the
Administrator. The Administrator is authorized to make awards of Restricted
Stock Units in such amounts and subject to such terms and conditions as
determined by the Administrator. The Administrator shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate, and may  specify that such Restricted Stock Units become fully
vested and nonforfeitable pursuant to the satisfaction of one or more
Performance Goals or other specific performance goals as the Administrator
determines to be appropriate at the time of the grant of the Restricted Stock
Units or thereafter, in each case on a specified date or dates or over any
period or periods determined by the Administrator. The Administrator shall
specify the distribution dates applicable to each award of Restricted Stock
Units which shall be no earlier than the vesting dates or events of the award
and may be determined at the election of the Employee, Independent Director or
Consultant. On the distribution dates, the Company shall issue to the
Participant one unrestricted, fully transferable share of Common Stock for each
Restricted Stock Unit distributed. The Administrator shall specify the purchase
price, if any, to be paid by the Employee, Independent Director or Consultant to
the Company for such shares of Common Stock to be distributed pursuant to the
Restricted Stock Unit award.

8.6.          Term.   The term of a Dividend Equivalent award, Deferred Stock
award, Stock Payment award and/or Restricted Stock Unit award shall be set by
the Administrator in its discretion.

8.7.          Exercise or Purchase Price.   The Administrator may establish the
exercise or purchase price of shares of Deferred Stock, shares distributed as a
Stock Payment award or shares distributed pursuant to a Restricted Stock Unit
award; provided, however, that such price shall not be less than the par value
of a share of Common Stock, unless otherwise permitted by applicable state law.

8.8.          Exercise upon Termination of Employment, Termination of
Consultancy or Termination of Directorship.   A Dividend Equivalent award,
Deferred Stock award, Stock Payment award and/or Restricted Stock Unit award is
exercisable or distributable only while the Holder is an Employee, Consultant or
Independent Director, as applicable; provided, however, that the Administrator
in its sole and absolute discretion may provide that the Dividend Equivalent
award, Deferred Stock award, Stock Payment award and/or Restricted Stock Unit
award may be exercised or distributed subsequent to a Termination of Employment,
Termination of Directorship or Termination of Consultancy following a “change of
control or ownership” (within the meaning of Section 1.162-27(e)(2)(v) or any
successor regulation thereto) of the Company.

8.9.          Form of Payment.   Payment of the amount determined under
Section 8.2 above shall be in cash, in Common Stock or a combination of both, as
determined by the Administrator. To the extent any payment under this
Article VIII is effected in Common Stock, it shall be made subject to
satisfaction of all provisions of Section 6.3.

ARTICLE IX.
STOCK APPRECIATION RIGHTS

9.1.          Grant of Stock Appreciation Rights.   A Stock Appreciation Right
may be granted to any key Employee, Independent Director or Consultant selected
by the Administrator. A Stock Appreciation Right may be granted:  (a) in
connection and simultaneously with the grant of an Option, (b) with respect to a
previously granted Option, or (c) independent of an Option. A Stock Appreciation
Right shall be subject to such terms and conditions not inconsistent with the
Plan as the Administrator shall impose and shall be evidenced by an Award
Agreement.

-15-


--------------------------------------------------------------------------------


9.2.          Coupled Stock Appreciation Rights.

(a)           A Coupled Stock Appreciation Right (“CSAR”) shall be related to a
particular Option and shall be exercisable only when and to the extent the
related Option is exercisable.

(b)           A CSAR may be granted to the Holder for no more than the number of
shares subject to the simultaneously or previously granted Option to which it is
coupled.

(c)           A CSAR shall entitle the Holder (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company
unexercised a portion of the Option to which the CSAR relates (to the extent
then exercisable pursuant to its terms) and to receive from the Company in
exchange therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise price from the Fair Market Value of a share of
Common Stock on the date of exercise of the CSAR by the number of shares of
Common Stock with respect to which the CSAR shall have been exercised, subject
to any limitations the Administrator may impose.

9.3.          Independent Stock Appreciation Rights.

(a)           An Independent Stock Appreciation Right (“ISAR”) shall be
unrelated to any Option and shall have a term set by the Administrator provided,
however, that the term shall not be more than ten (10) years from the date the
ISAR is granted. An ISAR shall be exercisable in such installments as the
Administrator may determine. An ISAR shall cover such number of shares of Common
Stock as the Administrator may determine; provided, however, that unless the
Administrator otherwise provides in the terms of the ISAR or otherwise, no ISAR
granted to a person subject to Section 16 of the Exchange Act shall be
exercisable until at least six months have elapsed from (but excluding) the date
on which the Option was granted. The exercise price per share of Common Stock
subject to each ISAR shall be set by the Administrator; provided, that such
exercise price per share shall not be less than 100% of the Fair Market Value of
a share of Common Stock on the date the ISAR is granted. An ISAR is exercisable
only while the Holder is an Employee, Independent Director or Consultant;
provided, that the Administrator may determine that the ISAR may be exercised
subsequent to Termination of Employment, Termination of Directorship or
Termination of Consultancy without cause, or following a Change in Control of
the Company, or because of the Holder’s retirement, death or disability, or
otherwise.

(b)           An ISAR shall entitle the Holder (or other person entitled to
exercise the ISAR pursuant to the Plan) to exercise all or a specified portion
of the ISAR (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR from the Fair
Market Value of a share of Common Stock on the date of exercise of the ISAR by
the number of shares of Common Stock with respect to which the ISAR shall have
been exercised, subject to any limitations the Administrator may impose.

9.4.          Payment and Limitations on Exercise.

(a)           Payment of the amounts determined under Section 9.2(c) and
9.3(b) above shall be in cash, in Common Stock (based on its Fair Market Value
as of the date the Stock Appreciation Right is exercised) or a combination of
both, as determined by the Administrator. To the extent such payment is effected
in Common Stock it shall be made subject to satisfaction of all provisions of
Section 6.3 above pertaining to Options.

(b)           Holders of Stock Appreciation Rights may be required to comply
with any timing or other restrictions with respect to the settlement or exercise
of a Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

-16-


--------------------------------------------------------------------------------


ARTICLE X.
COMPLIANCE WITH SECTION 409A OF THE CODE

10.1.        Awards subject to Code Section 409A.   Any Award that constitutes,
or provides for, a deferral of compensation subject to Section 409A of the Code
(a “Section 409A Award”) shall satisfy the requirements of Section 409A of the
Code and this Article X, to the extent applicable. The Award Agreement with
respect to a Section 409A Award shall incorporate the terms and conditions
required by Section 409A of the Code and this Article X.

10.2.        Distributions under a Section 409A Award.

(a)           Subject to subsection (b), any shares of Common Stock, cash or
other property or amounts to be paid or distributed upon the grant, issuance,
vesting, exercise or payment of a Section 409A Award shall be distributed in
accordance with the requirements of Section 409A(a)(2) of the Code, and shall
not be distributed earlier than:

(i)            the Holder’s separation from service, as determined by the
Secretary of the Treasury,

(ii)           the date the Holder becomes disabled,

(iii)          the Holder’s death,

(iv)          a specified time (or pursuant to a fixed schedule) specified under
the Award Agreement at the date of the deferral of such compensation,

(v)           to the extent provided by the Secretary of the Treasury, a change
in the ownership or effective control of the Company or a Subsidiary, or in the
ownership of a substantial portion of the assets of the Company or a Subsidiary,
or

(vi)          the occurrence of an unforeseeable emergency with respect to the
Holder.

(b)           In the case of a Holder who is a specified employee, the
requirement of paragraph (a)(i) shall be met only if the distributions with
respect to the Section 409A Award may not be made before the date which is six
months after the Holder’s separation from service (or, if earlier, the date of
the Holder’s death). For purposes of this subsection (b), a Holder shall be a
specified employee if such Holder is a key employee (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) of a
corporation any stock of which is publicly traded on an established securities
market or otherwise, as determined under Section 409A(a)(2)(B)(i) of the Code
and the Treasury Regulations thereunder.

(c)           The requirement of paragraph (a)(vi) shall be met only if, as
determined under Treasury Regulations under Section 409A(a)(2)(B)(ii) of the
Code, the amounts distributed with respect to the unforeseeable emergency do not
exceed the amounts necessary to satisfy such unforeseeable emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such unforeseeable
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Holder’s assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship).

(d)           For purposes of this Section, the terms specified therein shall
have the respective meanings ascribed thereto under Section 409A of the Code and
the Treasury Regulations thereunder.

10.3.        Prohibition on Acceleration of Benefits.   The time or schedule of
any distribution or payment of any shares of Common Stock, cash or other
property or amounts under a Section 409A Award shall not be accelerated, except
as otherwise permitted under Section 409A(a)(3) of the Code and the Treasury
Regulations thereunder.

-17-


--------------------------------------------------------------------------------


10.4.        Elections under Section 409A Awards.

(a)           Any deferral election provided under or with respect to an Award
to any Employee, Independent Director or Consultant, or to the Holder of a
Section 409A Award, shall satisfy the requirements of Section 409A(a)(4)(B) of
the Code, to the extent applicable, and, except as otherwise permitted under
paragraph (i) or (ii), any such deferral election with respect to compensation
for services performed during a taxable year shall be made not later than the
close of the preceding taxable year, or at such other time as provided in
Treasury Regulations.

(i)            In the case of the first year in which an Employee, Independent
Director or Consultant, or the Holder, becomes eligible to participate in the
Plan, any such deferral election may be made with respect to services to be
performed subsequent to the election with thirty (30) days after the date the
Employee, Independent Director or Consultant, or the Holder, becomes eligible to
participate in the Plan, as provided under Section 409A(a)(4)(B)(ii) of the
Code.

(ii)           In the case of any performance-based compensation based on
services performed by an Employee, Independent Director or Consultant, or the
Holder, over a period of at least twelve (12) months, any such deferral election
may be made no later than six months before the end of the period, as provided
under Section 409A(a)(4)(B)(iii) of the Code.

(b)           In the event that a Section 409A Award permits, under a subsequent
election by the Holder of such Section 409A Award, a delay in a distribution or
payment of any shares of Common Stock, cash or other property or amounts under
such Section 409A Award, or a change in the form of distribution or payment,
such subsequent election shall satisfy the requirements of
Section 409A(a)(4)(C) of the Code, and:

(i)            such subsequent election may not take effect until at least
twelve (12) months after the date on which the election is made,

(ii)           in the case such subsequent election relates to a distribution or
payment not described in Section 10.2(a)(ii), (iii) or (vi), the first payment
with respect to such election may be deferred for a period of not less than five
years from the date such distribution or payment otherwise would have been made,
and

(iii)          in the case such subsequent election relates to a distribution or
payment described in Section 10.2(a)(iv), such election may not be made less
than twelve (12) months prior to the date of the first scheduled distribution or
payment under Section 10.2(a)(iv).

10.5.        Compliance in Form and Operation.   A Section 409A Award, and any
election under or with respect to such Section 409A Award, shall comply in form
and operation with the requirements of Section 409A of the Code and the Treasury
Regulations thereunder.

ARTICLE XI.
ADMINISTRATION

11.1.        Compensation Committee.   The Compensation Committee (or another
committee or a subcommittee of the Board assuming the functions of the Committee
under the Plan) shall consist solely of two or more Independent Directors
appointed by and holding office at the pleasure of the Board, each of whom is
both a “non-employee director” as defined by Rule 16b-3 and an “outside
director” for purposes of Section 162(m) of the Code. Appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written notice to the Board. Vacancies in the
Committee may be filled by the Board.

-18-


--------------------------------------------------------------------------------


11.2.        Duties and Powers of Committee.   It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith, to interpret, amend or
revoke any such rules and to amend any Award Agreement provided that the rights
or obligations of the Holder of the Award that is the subject of any such Award
Agreement are not affected adversely. Any such grant or award under the Plan
need not be the same with respect to each Holder. Any such interpretations and
rules with respect to Incentive Stock Options shall be consistent with the
provisions of Section 422 of the Code. In its absolute discretion, the Board may
at any time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Rule 16b-3
or Section 162(m) of the Code, or any regulations or rules issued thereunder,
are required to be determined in the sole discretion of the Committee.
Notwithstanding the foregoing, the full Board, acting by a majority of its
members in office, shall conduct the general administration of the Plan with
respect to Awards granted to Independent Directors.

11.3.        Majority Rule; Unanimous Written Consent.   The Committee shall act
by a majority of its members in attendance at a meeting at which a quorum is
present or by a memorandum or other written instrument signed by all members of
the Committee.

11.4.        Compensation; Professional Assistance; Good Faith Actions.  
Members of the Committee shall receive such compensation, if any, for their
services as members as may be determined by the Board. All expenses and
liabilities which members of the Committee incur in connection with the
administration of the Plan shall be borne by the Company. The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Committee, the Company and the
Company’s officers and Directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon all Holders, the Company and all other
interested persons. No members of the Committee or Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or Awards, and all members of the Committee and the Board
shall be fully protected by the Company in respect of any such action,
determination or interpretation.

11.5.        Delegation of Authority to Grant Awards.   The Committee may, but
need not, delegate from time to time some or all of its authority to grant
Awards under the Plan to a committee consisting of one or more members of the
Committee or of one or more officers of the Company, to the extent permitted by
applicable state law; provided, however, that the Committee may not delegate its
authority to grant Awards to individuals:  (a) who are subject on the date of
the grant to the reporting rules under Section 16(a) of the Exchange Act,
(b) who are Section 162(m) Participants, or (c) who are officers of the Company
who are delegated authority by the Committee hereunder. Any delegation hereunder
shall be subject to the restrictions and limits that the Committee specifies at
the time of such delegation of authority and may be rescinded at any time by the
Committee. At all times, any committee appointed under this Section 11.5 shall
serve in such capacity at the pleasure of the Committee.

ARTICLE XII.
MISCELLANEOUS PROVISIONS

12.1.        Transferability of Awards.

(a)           Except as otherwise provided in Section 12.1(b):

(i)            No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the shares

-19-


--------------------------------------------------------------------------------


underlying such Award have been issued, and all restrictions applicable to such
shares have lapsed;

(ii)           No Option, Restricted Stock award, Deferred Stock award, Stock
Appreciation Right, Dividend Equivalent  award, Stock Payment award, or
Restricted Stock Unit award, or any interest or right therein, shall be liable
for the debts, contracts or engagements of the Holder or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and

(iii)          During the lifetime of the Holder, only the Holder may exercise
an Option or other Award (or any portion thereof) granted to him under the Plan,
unless it has been disposed of pursuant to a DRO; after the death of the Holder,
any exercisable portion of an Option or other Award may, prior to the time when
such portion becomes unexercisable under the Plan or the applicable Award
Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Holder’s will or under the then applicable
laws of descent and distribution.

(b)           Notwithstanding Section 12.1(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer a Non-Qualified Stock
Option to any one or more Permitted Transferees (as defined below), subject to
the following terms and conditions:  (i) a Non-Qualified Stock Option
transferred to a Permitted Transferee shall not be assignable or transferable by
the Permitted Transferee other than by will or the laws of descent and
distribution; (ii) any Non-Qualified Stock Option which is transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Non-Qualified Stock Option as applicable to the original
Holder (other than the ability to further transfer the Non-Qualified Stock
Option); and (iii) the Holder and the Permitted Transferee shall execute any and
all documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal and state securities laws and (C) evidence the transfer. For purposes of
this Section 12.1(b), “Permitted Transferee” shall mean, with respect to a
Holder, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Holder’s household (other than a
tenant or employee), a trust in which these persons (or the Holder) control the
management of assets, and any other entity in which these persons (or the
Holder) own more than fifty percent of the voting interests, or any other
transferee specifically approved by the Administrator after taking into account
any state or federal tax or securities laws applicable to transferable
Non-Qualified Stock Options.

12.2.        Amendment, Suspension or Termination of the Plan.   Except as
otherwise provided in this Section 12.2, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board. However, without approval of the Company’s stockholders
given within twelve (12) months before or after the action by the Board, no
action of the Board may, except as provided in Section 12.3, (i) increase the
limits imposed in Section 2.1 on the maximum number of shares which may be
issued under the Plan, or the maximum number of shares which may be granted or
issued as Restricted Stock awards, Restricted Stock Unit awards, Dividend
Equivalent awards, Deferred Stock awards, or Stock Payment awards, (ii) expand
the classes of persons to whom Awards may be granted under the Plan, or
(iii) decrease  the exercise price of any outstanding Option or Stock
Appreciation Right granted under the Plan. No amendment, suspension or
termination of the Plan shall,

-20-


--------------------------------------------------------------------------------


without the consent of the Holder, alter or impair any rights or obligations
under any Award theretofore granted or awarded, unless the Award itself
otherwise expressly so provides. No Awards may be granted or awarded during any
period of suspension or after termination of the Plan, and in no event may any
Award be granted under the Plan after the first to occur of the following
events:

(a)           The expiration of ten (10) years from the date this second
amendment and restatement of the Plan is adopted by the Board; or

(b)           The expiration of ten (10) years from the date this second
amendment and restatement of the Plan is approved by the Company’s stockholders
under Section 12.4.

12.3.        Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

(a)           Subject to Section 12.3(e), in the event that the Administrator
determines that any dividend or other distribution (whether in the form of cash,
Common Stock, other securities or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, liquidation,
dissolution, or sale, transfer, exchange or other disposition of all or
substantially all of the assets of the Company, or exchange of Common Stock or
other securities of the Company, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, or other similar
corporate transaction or event affects the Common Stock, then the Administrator
shall equitably adjust any or all of the following in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan or with respect to an Award:

(i)            The number and kind of shares of Common Stock (or other
securities or property) with respect to which Awards may be granted or awarded
(including, but not limited to, adjustments of the limitations in Section 2.1 on
the maximum number and kind of shares which may be issued under the Plan, and
the maximum number and kind of shares which may be granted or issued as
Restricted Stock awards, Restricted Stock Unit awards, Dividend Equivalent
awards, Deferred Stock awards or Stock Payment awards, adjustments of the Award
Limit, and adjustments of the manner in which shares subject to Full Value
Awards will be counted);

(ii)           The number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and

(iii)          The grant or exercise price with respect to any Award.

(b)           Subject to Sections 12.3(c) and 12.3(e), in the event of any
transaction or event described in Section 12.3(a) or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations or accounting principles, the Administrator, in its
sole and absolute discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Holder’s request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:

(i)            To provide for either the purchase of any such Award for an
amount of cash equal to the amount that could have been attained upon the
exercise of such Award or realization of the Holder’s rights had such Award been
currently exercisable or payable or fully vested or the

-21-


--------------------------------------------------------------------------------


replacement of such Award with other rights or property selected by the
Administrator in its sole discretion;

(ii)           To provide that the Award cannot vest, be exercised or become
payable after such event;

(iii)          To provide that such Award shall be exercisable as to all shares
covered thereby, notwithstanding anything to the contrary in Section 5.3 or the
provisions of such Award;

(iv)          To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

(v)           To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and/or in
the terms and conditions of (including the grant, exercise or purchase price),
and the criteria included in, outstanding options, rights and awards and
options, rights and awards which may be granted in the future.

(vi)          To provide that, for a specified period of time prior to such
event, the restrictions imposed under an Award Agreement upon some or all shares
of Restricted Stock, Restricted Stock Units or Deferred Stock may be terminated,
and, in the case of Restricted Stock, some or all shares of such Restricted
Stock may cease to be subject to repurchase under Section 7.5 or forfeiture
under Section 7.4 after such event.

(c)           Notwithstanding any other provision of the Plan, in the event of a
Change in Control, each outstanding Award shall remain outstanding, or shall be
assumed or an equivalent award substituted by the successor corporation, or a
parent or subsidiary of the successor corporation. In the event that the
successor corporation, or a parent or subsidiary of the successor corporation,
with respect to the Change in Control transaction refuses to assume or
substitute for the Award, the Holder shall have the right to exercise the Award
as to all of the shares subject thereto, including shares as to which such Award
otherwise would not be exercisable, and the Holder shall have the right to vest
in, and received a distribution of, such Award, with respect to all of the
shares subject thereto. If an Award becomes exercisable in lieu of assumption or
substitution by the successor corporation, or a parent or subsidiary
corporation, with respect to a Change in Control transaction, the Administrator
shall notify the Holder that the Award shall be fully exercisable for a period
of not less than fifteen (15) days from the date of such notice prior to the
Change in Control transaction, and the Award shall terminate upon the expiration
of such period. For purposes of this Section 12.3(c), the Award shall be
assumed, or an equivalent award shall be substituted for such Award, if,
following the Change in Control transaction, the Award or substituted award
confers on the Holder the right to purchase or receive, for each share subject
to the Award immediately prior to the Change in Control transaction, the
consideration (whether in stock, cash, or other securities or property, or a
combination thereof) received or to be received for each share of Common Stock
in the Change in Control transaction on the effective date of the Change in
Control transaction (and if holders of shares of Common Stock were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares of Common Stock); provided, however, that, if
such consideration received in the Change in Control transaction was not solely
common stock of the successor corporation or its parent, the Administrator may,
with the consent of the successor corporation or its parent, provide for the
consideration to be received upon the exercise, vesting or distribution of the
assumed Award or substituted award, for each share subject to the Award, to be
solely common stock of the successor corporation or its parent equal in fair
market value to the per share consideration received by the holders of Common
Stock in the Change in Control transaction.

-22-


--------------------------------------------------------------------------------


(d)           Subject to Sections 12.3(e), 3.2 and 3.3, the Administrator may,
in its discretion, include such further provisions and limitations in any Award
or Award Agreement as it may deem equitable and in the best interests of the
Company.

(e)           With respect to Awards which are granted to
Section 162(m) Participants and are intended to qualify as performance-based
compensation under Section 162(m)(4)(C), no adjustment or action described in
this Section 12.3 or in any other provision of the Plan shall be authorized to
the extent that such adjustment or action would cause such Award to fail to so
qualify under Section 162(m)(4)(C), or any successor provisions thereto. No
adjustment or action described in this Section 12.3 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to violate Section 422(b)(1) of the Code. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award shall always be rounded to the next whole
number.

(f)            Notwithstanding the foregoing, in the event that the Company
becomes a party to a transaction that is intended to qualify for “pooling of
interests” accounting treatment and, but for one or more of the provisions of
this Plan or any Award Agreement would so qualify, then this Plan and any Award
Agreement shall be interpreted so as to preserve such accounting treatment, and
to the extent that any provision of the Plan or any Award Agreement would
disqualify the transaction from pooling of interests accounting treatment
(including, if applicable, an entire Award Agreement), then such provision shall
be null and void. All determinations to be made in connection with the preceding
sentence shall be made by the independent accounting firm whose opinion with
respect to “pooling of interests” treatment is required as a condition to the
Company’s consummation of such transaction.

(g)           The existence of the Plan, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

(h)           No action shall be taken under this Section 12.3 which shall cause
an Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.

12.4.        Approval of Plan by Stockholders.   The Plan will be submitted for
the approval of the Company’s stockholders within twelve (12) months after the
date of the Board’s initial adoption of the Plan. Awards may be granted or
awarded prior to such stockholder approval, provided, that such Awards shall not
be exercisable nor shall such Awards vest prior to the time when the Plan is
approved by the stockholders, and provided further, that if such approval has
not been obtained at the end of said twelve-month period, all Awards previously
granted or awarded under the Plan shall thereupon be canceled and become null
and void. In addition, if the Board determines that Awards other than Options or
Stock Appreciation Rights which may be granted to Section 162(m) Participants
should continue to be eligible to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code, the Performance Criteria must be
disclosed to and approved by the Company’s stockholders no later than the first

-23-


--------------------------------------------------------------------------------


stockholder meeting that occurs in the fifth year following the year in which
the Company’s stockholders previously approved the Plan, as amended and restated
to include the Performance Criteria.

12.5.        Tax Withholding.   The Company shall be entitled to require payment
in cash or deduction from other compensation payable to each Holder of any sums
required by federal, state or local tax law to be withheld with respect to the
grant, issuance, vesting, exercise or payment of any Award. The Administrator
may in its discretion and in satisfaction of the foregoing requirement allow
such Holder to elect to have the Company withhold shares of Common Stock
otherwise issuable under such Award (or allow the return of shares of Common
Stock) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan, the number of shares of Common
Stock which may be withheld with respect to the issuance, vesting, exercise or
payment of any Award (or which may be repurchased from the Holder of such Award
within six months after such shares of Common Stock were acquired by the Holder
from the Company) in order to satisfy the Holder’s federal and state income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal and state tax income and payroll tax purposes that are applicable to
such supplemental taxable income.

12.6.        Prohibition on Repricing.   Subject to Section 12.3, the
Administrator shall not, without the approval of the stockholders of the
Company, authorize the amendment of any outstanding Award to reduce its price
per share. Furthermore, no Award shall be canceled and replaced with the grant
of an Award having a lesser price per share without the further approval of
stockholders of the Company.

12.7.        Forfeiture Provisions.   Pursuant to its general authority to
determine the terms and conditions applicable to Awards and the Award Agreements
under the Plan, the Administrator shall have the right to provide, in the terms
of Awards made under the Plan, or to require a Holder to agree by separate
written instrument, that:  (a)(i) any proceeds, gains or other economic benefit
actually or constructively received by the Holder upon any receipt or exercise
of the Award, or upon the receipt or resale of any Common Stock underlying the
Award, must be paid to the Company, and (ii) the Award shall terminate and any
unexercised portion of the Award (whether or not vested) shall be forfeited, if
(b)(i) a Termination of Employment, Termination of Directorship or  Termination
of Consultancy occurs prior to a specified date, or within a specified time
period following receipt or exercise of the Award, or (ii) the Holder at any
time, or during a specified time period, engages in any activity in competition
with the Company, or which is inimical, contrary or harmful to the interests of
the Company, as further defined by the Administrator or (iii) the Holder incurs
a Termination of Employment, Termination of Directorship or Termination of
Consultancy for “cause” (as such term is defined in the sole and absolute
discretion of the Committee, or as set forth in a written agreement relating to
such Award between the Company and the Holder).

12.8.        Effect of Plan upon Options and Compensation Plans.   The adoption
of the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary. Nothing in the Plan shall be construed to
limit the right of the Company:  (a) to establish any other forms of incentives
or compensation for Employees, Directors or Consultants of the Company or any
Subsidiary, or (b) to grant or assume options or other rights or awards
otherwise than under the Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

12.9.        Compliance with Laws.   The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of shares of Common Stock
and the payment of money under the Plan or under Awards granted or awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law and federal margin

-24-


--------------------------------------------------------------------------------


requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered under the Plan shall
be subject to such restrictions, and the person acquiring such securities shall,
if requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. To the extent permitted by applicable law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

12.10.       Titles.   Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.

12.11.       Governing Law.   The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
California without regard to conflicts of laws thereof.

*  *  *

I hereby certify that the foregoing amendment and restatement of the Plan was
duly adopted by the Board of Directors of Watson Pharmaceuticals, Inc. on March
23, 2007.

Executed on this 4th day of May, 2007.

/s/ David A. Buchen

 

Secretary

 

*  *  *

I hereby certify that the foregoing amendment and restatement of the Plan was
approved by the stockholders of Watson Pharmaceuticals, Inc. on May 4, 2007.

Executed on this 4th day of May, 2007.

/s/ David A. Buchen

 

Secretary

 

 

-25-


--------------------------------------------------------------------------------